Daítcels, J.
The certificate for the uttering of which the defendant was convicted was dated in August 1874. It was issued under a law of the State of Missouri, enacted on the 7th of January, of the same year, and it obligated the State of Missouri to pay the sum of $ 347.16 on account of services in company B. 5th Regiment of the enrolled Missouri Militia, after the claim of the person therein named for his services had been presented to the United States Government, and the amount allowed had been by it paid to the State, and then only for the actual amount received from the United States Government. This was an evidence of debt or engagement, for the payment of money upon a contingency, the forging and uttering of which was made a ■crime under the statute of the State, upon which the indictment was found. 3 R. S. 6thEd. 944, sec. 33, sub. 1. That the contingency was a remote one upon which the payment was to be made did not exclude the certificate from the operation and effect of this statute. It was still an engagement for the payment of money upon a future contingency.
The statute of the State of Missouri under which it was issued provided for the auditing and allowing of two classes of claims. The first included claims on file in the office of the Quartermaster-general, or which should be there filed, up to the first of August, 1874, and were denominated irregular claims, including generally Quartermaster supplies. The other provisions of the statute included claims of officers and soldiers of the enrolled Missouri Militia and the Missouri Militia, for services rendered during the war. And the claim for which the certificate set forth in the indictment and for the uttering of which the defendant was convicted, *268was issued, was of this description. The statute by its tenth-section authorized and empowered the acting Paymaster-general to examine such claims on file in his offices, and provided when he should fine them correct and just, that he should allow the same and indorse his allowance on the claims. And by the thirteenth section of the act it was further provided that a duplicate of each claim allowed, should be filed in the office of the Paymaster-general. And it was then directed that “ he shall issue a certificate of statute indebtedness for the amount allowed thereon, which certificate shall be signed by the Governor and countersigned by the acting Paymaster-general, and shall read as follows.” A form of the certificate was then given which at its foot contained on-the left side the word “ countersigned ” followed by a space for the name, and that, in completing the line, is further followed by the words “ Acting Quartermaster-general of Missouri.” As the statute was enacted, therefore, it, in its language, directed the certificate to be issued by the acting Paymaster-general, Avhile the form prescribed dispensed with his authentication of the certificate and provided for that being done by the Quartermaster-general. In this manner a direct conflict were created betAveen the mandatory provision of the act, and the form prescribed for carrying it into effect. And the question presented on this part of the case is, which was the paramount authority? and its solution depends upon the intent and design of the act as that has been disclosed. And that seems to be consistent only with the construction that the certificate should be signed and authenticated by the officer whose duty it Avas made to examine the claim upon which it should be issued. This construction is sustained by the general purposes and objects of the act, for the officers who were to examine, audit and allow the claims provided for were those in whose offices they were at the time, or should afterwards, be filed. - Those relating to the Quartermaster-general’s Department were filed, and were directed to be filed, in his office. He was the person who in the ordinary *269•course of the exercise of his authority, would be best acquainted with the merits of that description of claims, while he could not reasonably be expected to be familiar with the other class, including only the claims of the officers and soldiers in the Militia. Those claims appertain to, and were especially within, the province of the Paymaster-general, and it was to his audit and allowance that they were committed by the act. The act further provided, that when the claims subjected to the commission of which the Quartermaster-general was made a member, should be allowed, that they should be certified by a certificate authenticated in the form consistent with that allowance, by the acting Quartermaster-general of the State. He had no duty whatever to perform concerning the claims made for the services rendered by the officers and soldiers of the Militia and could not be familiar with them, as he would be with the other class of claims. And it could not reasonably be expected that he should certify as correct claims, those he was not required to examine or investigate and of which he could practically have no knowledge. But what the Legislature designed by the act was that the claims of each class should be certified by the officer knowing the fact of the truth of the certificate required to be made. And that intention is further disclosed by the thirteenth section of the act directing the Acting Paymaster-general to issue the certificates of State indebtedness for the amounts allowed for the services of the officers and soldiers. And he could not do that without authenticating them as the law intended that to be done, and from that fact, as well as the general scope and tenor of the act, it is quite manifest that in giving the form of the certificate in the act to be issued by the acting Paymaster-general, a mistake was made in omitting his official designation and in place of it inserting the word “ Quartermaster.” And as this was evidently a mistake, it is required to be rejected, for the intent of the act is clearly to that effect, and that intent is required to be followed in its construction. That has not only been manifested by its general object and purpose, but *270in addition to that, by the explicit direction th^t the Paymaster-general should be the officer who with the Governor should issue this certificate. The certificate must accordingly be held" to have been issued in compliance with the authority contained in the act, inasmuch as it was certified by the Governor and by the acting Paymaster-general.
Upon its face, therefore, it was not a void instrument issued under this statute and accordingly incapable of being the subject of a forgery, within the principle supported by the cases of Cunningham v. People, 4 Hun, 455, and Fadner v. People, 2 N. Y. Crim. Rep., 553, and by 2 Bishop Crim. Law Sec., 533.
Neither was it invalidated by anything contained in Sec. 52 of Article 4 of the Constitution of the State of Missouri, adopted in 1875, for that merely prohibited an appropriation of money by the Legislature of the State to pay these certificates, until after the claims audited, had been presented to and paid by the Government of - the United States, to the State of Missouri. This section of the Constitution leaves the certificates precisely as they were allowed to be made and issued under the Act of 1874. The obligation expressed in them as that was provided for by the act was in no manner changed or intended to be changed by the Constitution. And indeed it could not have been, as the Constitution of the United States restrained the State of Missouri from passing" any act impairing the obligation of its contracts. But it left the certificates as they had been issued, creating an obligation against the State to pay over the money whenever it should be received from the Government of the United States.
These instruments being merely certificates of indebtedness to be paid by the State when the money should be received from the Federal Government, were not designed to be used, or circulated, in any form as money, but only to exhibit the obligation incurred by the State to the person named in each certificate. And they were accordingly not bills of credit which the State was forbidden to issue by the Federal *271Constitution. That was held in Craig v. Missouri, 4 Peters, 410, 432, not to include “ contracts by which a State binds itself to pay money at a future day for services actually received, or for money borrowed for present use.” And as a certificate of indebtedness, it was capable of being sold, and transferred by the person to whom it is stated to have been issued for evidence of an indebtedness, not restricted in the. right to transfer it, it may be assigned by the holder to any other person or persons. And a delivery of the instrument-intending to pass the title to it is in judgment of law equivalent to its formal assignment, giving the assignee the right to demand and receive the money mentioned in it. Upon neither of the grounds which have been considered, nor for’ any other reason presented by the case does the conviction appear to have been unwarranted. It was, on the contrary, legal and regular, and the judgment should be affirmed.
Beady J.—I concur with Brother D astees after full examination and reflection.